ON MOTION ROE REHEARING.
Stephens, P. J.
At the conclusion of the delivery by the court of the charge to the jury, counsel for the plaintiff stated to the court as follows: “There is one phase of the law that you didn’t charge. If you did, I didn’t catch it. That is, if the jury should find that W. S. Holman signed this note as surety at the time the note was delivered, why he would be bound.” The court inquired if there was any evidence that W. S. Holman signed the note at the time it was delivered. The court and counsel for the plaintiff continued in a colloquy as to what evidence had been adduced tending to establish this fact. After this, the court finally inquired of counsel for both sides if they wanted to be heard on “that principle of law.” One of the counsel for the plaintiff stated that they did not care to be heard, and Mr. Shackelford, who was one of the counsel for the defendant Scott as executor of W. S. Holman, replied: “I think your honor’s charge is perfect.” Counsel for the defendant in error, in a motion for rehearing, insist that this statement by Mr. Shackelford to the effect that the court’s charge was perfect amounted to a waiver of any error in the *316charge, and estops counsel for the defendant fyom afterwards asserting that the charge contained error. Whether or not such statement made by Mr. Shackelford amounted to such waiver or estoppel, it does not appear that his remark had reference to the entire charge of the court. It rather appears that the remark as to the perfection of the charge had reference to the charge of the court as respected the proposition to which the court’s attention had been called by counsel for the plaintiff and around which the colloquy arose, which was that as respected the law applicable to the situation where the alleged surety, W. S. Holman, the defendant’s testate, signed and executed the note at the time of its delivery, if he did, as contended by the plaintiff; and that counsel’s remark had no reference to that portion of the court’s charge as to the law applicable to the situation of the defendant’s testate, W. S. Holman, signing the note two years after its execution.
In the motion for rehearing it is also complained that this court, in construing the alleged erroneous excerpts from the charge, did not consider them in connection with other portions of the charge immediately preceding. This court, in arriving at the conclusion that the excerpts from the charge were erroneous, considered the language of the entire charge itself, and the setting of these excerpts with reference to other portions of the charge not only immediately preceding them but appearing elsewhere. This court has overlooked nothing, as contended by counsel for the plaintiff. There is no merit in any of the grounds of tire motion for rehearing. Rehearing denied.

Sutton and Felton, JJ., concur.